Citation Nr: 0619334	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  94-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma 
claimed to be secondary to mustard gas exposure in service or 
due to a service connected chronic obstructive pulmonary 
disease (COPD) with pulmonary tuberculosis.

2.  Entitlement to an increased rating for COPD with 
pulmonary tuberbulosis, evaluated as 60 percent disabling 
prior to October 7, 1996 and 100 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from separate rating decisions by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A June 1993 RO 
rating decision denied a claim for service connection for 
bronchial asthma as secondary to mustard gas exposure in 
service.  In a June 1994 decision, the RO denied a rating in 
excess of 30 percent for residuals of pulmonary tuberculosis.  
In February 1997, a hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  38 U.S.C.A. § 
7102(b) (West 2002).  The Board remanded the case to the RO 
in June 1998 for further development, to include an 
inextricably intertwined issue of whether the veteran's 
bronchial asthma is due to service-connected pulmonary 
tuberculosis.

Thereafter, the RO conducted additional development of the 
claims.  In January 2004, the Board remanded the claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for compliance with its previous remand orders.  See 
Stegall v. West, 11 Vet.App. 268, 271 (1998).  A September 
2005 rating decision granted service connection for COPD, and 
assigned a 60 percent rating for COPD with pulmonary 
tuberculosis effective to the date of claim and a 100 percent 
rating effective October 7, 1996.  The claim for service 
connection for bronchial asthma remained denied.

The issue of entitlement to a rating in excess of 60 percent 
for COPD for the time period prior to October 7, 1996 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.  


FINDINGS OF FACT

The veteran's bronchial asthma is aggravated by service 
connected COPD with pulmonary tuberbulosis.


CONCLUSION OF LAW

Bronchial asthma is proximately due to service connected COPD 
with pulmonary tuberbulosis.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bronchial asthma is caused by 
or aggravated by his service connected COPD with pulmonary 
tuberbulosis.  The Board has remanded this claim on two 
occasions in order to obtain an adequate medical opinion as 
to nature and etiology of the veteran's multiple respiratory 
disorders.  Unfortunately, the Board has been unable to 
obtain an adequate medical opinion with respect to the nature 
and etiology of the veteran's bronchial asthma.  

The most recent examination report, dated April 2005, 
includes a recognition that the purpose of examination, in 
part, was to determine the etiologic relationship between 
asthma and service connected pulmonary tuberculosis.  The 
examiner's review of the claims folder disclosed the 
veteran's treatment for bronchial asthma with multiple 
medications, and included opinion that the the veteran's 
history and clinical manifestations best corresponded to a 
diagnosis of COPD.  The examiner opined that the structural 
changes of the left lung due to pulmonary tuberculosis 
treatment contributed to the development of COPD and that 
COPD was more likely than not the result of service connected 
pulmonary tuberculosis.  The examiner did not provide opinion 
as to the nature and etiology of the specific diagnosis of 
bronchial asthma or indicate whether bronchial asthma was 
considered to be within the general term COPD.  The veteran 
was awarded service connected for COPD as a result of this 
medical opinion.  

The diagnosis of chronic asthmatic bronchitis has been known 
to fall within the general definition of COPD due to an 
overlapping of the obstructive effects of the disease.  See 
THE MERCK MANUAL, pp. 658-9, FIG. 34 (16th Ed. 1992).  The 
older clinic records of file include assessments of "COPD-
asthma" and "COBPD."  A June 1990 medical evaluation by 
Eduardo C. Robert, M.D., recorded the veteran's history of 
"bronchial asthma due to TB" and COPD due to TB.  Bronchial 
asthma and COPD are largely evaluated under the same 
criteria.  See 38 C.F.R. 4.97, Diagnostic Codes 6602 
(bronchial asthma) and 6604 (COPD) (2005).  It appears to the 
Board that the VA examiner in April 2005 considerd bronchial 
asthma as within the more-encompassing diagnosis of COPD.  
The Board exercises reasonable doubt in favor of the veteran 
by finding that his bronchial asthma is aggravated by service 
connected COPD with pulmonary tuberculosis.  38 C.F.R. 
§ 3.310 (2005).


ORDER

Service connection for bronchial asthma as secondary service 
connected COPD with pulmonary tuberculosis is granted.


REMAND

An RO rating decision dated September 2005 increased the 
veteran's disability rating for COPD with pulmonary 
tuberculosis to 60 percent effective to the date of claim, 
and 100 percent effective to October 7, 1996.  The rating 
decision found that the veteran did not meet the schedular 
rating for a 100 percent rating for the time period prior to 
October 7, 1996, but then determined that the "benefit 
sought on appeal is granted."  A claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992).  As held above, Board has awarded 
service connection for bronchial asthma.  The veteran must be 
provided a supplemental statement of the case (SSOC) on the 
issue of his entitlement to a rating in excess of 60 percent 
for COPD and bronchial asthma with history of pulmonary 
tuberbulosis for the time period prior to October 7, 1996.  
As a staged rating is in effect, the veteran should be given 
proper notice of the criteria governing effective date of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Upon completion of any additional 
development, readjudicate the claim of 
entitlement to a rating in excess of 60 
percent for COPD and bronchial asthma 
with history of pulmonary tuberculosis 
for the time period prior to October 7, 
1996.  If any benefit sought on appeal 
remains denied, provided the veteran and 
his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


